Case 1:19-cv-03153-RLY-TAB Document 130 Filed 02/26/21 Page 1 of 5 PageID #: 1902




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

  LYNN STARKEY,                                     )
                                                    )
                              Plaintiff,            )
                                                    )
                         v.                         )     No. 1:19-cv-03153-RLY-TAB
                                                    )
  ROMAN CATHOLIC ARCHDIOCESE OF                     )
  INDIANAPOLIS, INC., and                           )
  RONCALLI HIGH SCHOOL, INC.,                       )
                                                    )
                              Defendants.           )

              ENTRY ON DEFENDANTS' MOTION FOR CERTIFICATION
                        FOR INTERLOCUTORY APPEAL

         Defendants, the Roman Catholic Archdiocese of Indianapolis and Roncalli High

  School (collectively, "the Archdiocese"), ask this court to certify the court's order on

  Defendants' Motion for Judgment on the Pleadings for interlocutory appeal under 28

  U.S.C. § 1292(b). For the reasons that follow, that motion is DENIED.

         I.     Background

         Lynn Starkey worked at Roncalli for nearly 40 years. (Filing No. 1-1, Complaint

  ¶ 14). For the 21 years leading up to her termination, she served as a guidance counselor

  and/or Co-Director of Guidance. (Id.). Prior to August 2018, Starkey's fellow co-

  Director of Guidance was Shelly Fitzgerald. (Id. ¶ 27). Fitzgerald is a lesbian and

  married to a woman. (Id. ¶ 28). Starkey is also a lesbian and has been married to a

  woman since 2015. (Id. ¶ 26).




                                                1
Case 1:19-cv-03153-RLY-TAB Document 130 Filed 02/26/21 Page 2 of 5 PageID #: 1903




           On August 10, 2018, Roncalli learned of Fitzgerald's same-sex marriage and

  placed her on administrative leave two days later. (Id. ¶¶ 29, 32). In the aftermath of that

  decision, Roncalli's principal asked Starkey if she, too, was in a same-sex marriage. (Id.

  ¶ 39). Starkey said yes. (Id.). In May 2019, Roncalli declined to renew Starkey's

  contract for the following year. (Id. ¶ 45). The reason given was that Starkey's "civil

  union is a violation [of her] contract and contrary to the teaching of the Catholic Church."

  (Id.).

           On July 29, 2019, Starkey sued the Archdiocese and Roncalli asserting claims of

  discrimination, retaliation, and hostile work environment under Title VII, retaliation

  under Title IX, and various state tort violations. (Id. at 7-12). The Archdiocese's Answer

  raised several affirmative defenses, including: (1) Title VII and Title IX's religious

  exemptions; (2) the First Amendment's religious autonomy doctrine; (3) the freedom of

  association under the First Amendment; (4) the state and federal Religious Freedom

  Restoration Act; and (5) the ministerial exception. (Filing No. 20, Answer, at 24-25).

           On March 24, 2020, the Archdiocese filed a motion for judgment on the pleadings,

  arguing all of Starkey's claims are barred by Title VII and Title IX's religious exemptions

  and the First Amendment. On October 21, 2020, this court granted in part and denied in

  part the motion for judgment on the pleadings, granting the motion in favor of the

  Archdiocese on the Title IX claim but allowing the Title VII and state law claims to

  proceed. The court concluded that Title VII's religious exemption prohibited claims of

  religious discrimination against religious employers when the employer favored a

  coreligionist, but it did not allow religious employers to discriminate on the basis of other

                                                2
Case 1:19-cv-03153-RLY-TAB Document 130 Filed 02/26/21 Page 3 of 5 PageID #: 1904




  protected characteristics, such as sexual orientation. The court also concluded that the

  freedom of association defense was inapplicable in the employment context. As for

  religious autonomy, the court found it was premature to determine whether religious

  autonomy barred Starkey's claims because the scope and nature of Starkey's employment

  was disputed.

         On October 28, 2020, the Archdiocese moved to certify the following questions

  for interlocutory appeal:

         (1) Whether Title VII’s religious exemption bars only claims of religious
             discrimination, or whether it also bars other claims of discrimination
             when the employment decision was based on the employee’s “religious
             observance,” “practice,” or “belief.” 42 U.S.C. § 2000e(j).

         (2) Whether the church autonomy doctrine bars an employment
             discrimination suit only when the employee qualifies as a minister, or
             whether it also bars suits “[w]hen a church makes a personnel decision
             based on religious doctrine.” Bryce v. Episcopal Church in the Diocese
             of Colo., 289 F.3d 648, 660 (10th Cir. 2002).

         (3) Whether the First Amendment right of expressive association extends to
             the employment context.

         II.      Legal Standard

         Section 1292(b) allows for interlocutory appeal of an order if the order "involves a

  controlling question of law as to which there is substantial ground for difference of

  opinion" and "immediate appeal from the order may materially advance the ultimate

  termination of the litigation". 28 U.S.C. § 1292(b). In the Seventh Circuit, five

  requirements must be satisfied for a district court to certify an interlocutory appeal: (1)

  there must be a question of law; (2) it must be controlling; (3) it must be contestable; (4)

  its resolution will expedite the litigation, and (5) the petition must be filed in the district

                                                  3
Case 1:19-cv-03153-RLY-TAB Document 130 Filed 02/26/21 Page 4 of 5 PageID #: 1905




  court within a reasonable amount of time after entry of the order sought to be appealed.

  Ahrenholz v. Bd. of Trustees of Univ. of Illinois, 219 F.3d 674, 675 (7th Cir. 2000).

  "Unless all these criteria are satisfied, the district court may not and should not certify its

  order to us for an immediate appeal under section 1292(b)." Id. at 676 (emphasis in

  original).

         III.   Discussion

         The questions sought to be certified do not satisfy all of the requirements under 28

  U.S.C. § 1292(b). Specifically, the court does not find that an immediate appeal would

  materially advance the ultimate termination of the litigation.

         The materially advance requirement turns, in part, on "pragmatic considerations."

  Nat. Res. Def. Counsel v. Illinois Power Res., LLC, No. 1:13-CV-01181-JBM-TSH, 2016

  WL 9650981, at *4 (C.D. Ill. Nov. 2, 2016) (quoting Federal Deposit Ins. Corp. v. First

  Nat'l Bank, 604 F. Supp. 616, 620 (E.D. Wis. 1985)). The Archdiocese filed a Motion for

  Summary Judgment, or in the Alternative, Motion for Judgment on the Pleadings on

  December 23, 2020. In that motion, the Archdiocese argues that Starkey's claims are

  barred by the ministerial exception and her federal claims are barred by the Religious

  Freedom Restoration Act. Alternatively, the Archdiocese reasserts its arguments

  concerning Title VII and the First Amendment and requests that this court reconsider its

  prior ruling on the Archdiocese's motion for judgment on the pleadings. Briefing on that

  motion is scheduled to close on March 12, 2021. At that time, the court will have the

  opportunity to rule on all of the Archdiocese's arguments—including those sought to be

  appealed here—and a favorable ruling on that motion will likely end the case. But if that

                                                 4
Case 1:19-cv-03153-RLY-TAB Document 130 Filed 02/26/21 Page 5 of 5 PageID #: 1906




  motion is denied, the Archdiocese may seek interlocutory review and have the Seventh

  Circuit address each of their defenses. This may avoid the need for the Seventh Circuit to

  rule on multiple appeals concerning the Archdiocese's defenses. Moreover, this court's

  entry on the Archdiocese's motion for judgment on the pleadings did not doom it to trial.

  It simply rejected two of their defenses, while leaving several others available for the

  Archdiocese to assert later, which it has done.

           Because the proposed questions will not materially advance the ultimate

  termination of the case, certification is inappropriate. Unless all of the 1292(b) criteria

  are satisfied, the district court may not and should not certify its order for interlocutory

  appeal. Ahrenholz v. Bd. of Trustees of Univ. of Illinois, 219 F.3d 674, 676 (7th Cir.

  2000).

           IV.   Conclusion

           The Archdiocese's Motion for Certification for Interlocutory Appeal under 28

  U.S.C. § 1292(b) (Filing No. 95) is DENIED.

  SO ORDERED this 26th day of February 2021.




                                                     s/RLY




  Distributed Electronically to Registered Counsel of Record.



                                                 5
